DETAILED ACTION

This office action is in Response to Remarks and Amendments filed September 18, 2020 in regards to a 371 application filed September 18, 2017 claiming priority to PCT/FI2016/050167 filed March 17, 2016, foreign application FI20155184 filed March 17, 2015 and provisional application 62/134,031 filed March 17, 2015.  Claims 98-102 have been elected without traverse.   Claims 1, 6, 8, 10, 14, 19-22, 24-25, 31, 36, 39-40, 44, 47, 57, 60, and 89 have been withdrawn as non-elected. Claims 1-97, 100, 103-109, and 115 have been cancelled without prejudice.  Claims 98, 99, 101, 113-114, and 117-119 have been amended. Claims 98-99, 101-102, 110-114, and 116-119 are currently being examined.   

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

In view of the Remarks and Amendments of claim 101, the objection to claim 101 has been withdrawn.  
In view of the Remarks and Amendments of claims 113, 114, and 116-118 (now 117-119), the rejections of claims 113, 114, and 116-118 (now 117-119) under 35 USC § 112(b) have been withdrawn.  
In view of the Remarks and Amendments of claim 117 (now 118), the rejection of claim 117 (now 118) under 35 USC § 112(b) has been maintained.   
In view of the Remarks and Amendments filed June 19, 2020, which have been fully considered, are not found persuasive, therefore the rejections of claims  98-99, 101-102, 110-114, and 116-119 under 35 USC § 103 have been maintained. 

Only focal arguments which are related to the patentability of the instant Application are addressed as follows: 
Response: The rejection of claim 118 under 35 USC § 112(b) has been maintained because the values for the refractive index should not be in nanometers (nm) but should be a dimensionless value since the refractive index of a medium is defined as a ratio of the velocity of light in a vacuum and the velocity of light in that medium, so velocity divided by velocity, therefore dimensionless and no units.

Applicant: In regards to page 8, second paragraph of the Remarks, “Applicant respectfully submits that the cross-linking additives of Dave are distinct from the monomers of formula (VI) as claimed in that the cross-linking additives of Dave are not expressly or inherently disclosed as being monomers of a co-polymer. A co-polymer is well-known to be a polymer material having two or more monomer types in the same chain. See attached web page from https://www.sciencedirect.com/topics/materials-science/copolymer. Nothing in Dave, however, fairly teaches or suggests that its cross-linking additive is actually a monomer unit of the co-polymer as claimed, e.g., part of a co-polymer’s chain/backbone structure, but rather is an additive that may link adjacent particles to one another. Thus, even assuming for the purpose of this argument only that the particles of Dave include a co-polymer as claimed, the cross-linking additive of Dave is clearly not a monomer within a copolymer/particle of Dave, but merely links adjacent particles/co-polymers to one another. 
Response: Dave discloses crosslinking additives comprising silane coupling agents of α,ω-bis(trialkoxysilane) such as bis(trimethoxysilyl)methane, bis(trimethoxysilyl)ethane, bis(trimethoxysilyl)hexane, and bis(trimethoxysilyl)octane [0095], therefore reading on the instant formula VI. Dave discloses the ratio of the crosslinking additive to the total silanes can vary from 0.1 to about 1 [0095], therefore in an amount of 10-50 wt.% based on the total weight of the those compounds reading on the instant formulas I-III and VI.  The crosslinking additive would be part of the copolymer network in the manner similar to the graft copolymers of the applicant-cited www.sciencedirect.com web page and would be indistinguishable from any other comonomer in the copolymer network especially at the incorporation rate of 10-50 wt.%.  Therefore, the silane coupling agents of Dave read on the instant formula VI and the rejection is maintained. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 117 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The values for the refractive index are indefinite since the units would not be in nanometers (nm) but should be a dimensionless value since the refractive index of a medium is defined as a ratio of the velocity of light in a vacuum and the velocity of light in that medium, so velocity divided by velocity, therefore dimensionless and no units.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 98, 101-102, 110-114, and 116-119 are rejected under 35 U.S.C. 103 as being unpatentable over Dave (US 2012/0040179 A1).
Dave discloses a coating comprising: a dried gel formed from a sol comprising a hydrolyzed alkoxysilane, a hydrolyzed organosilane, and a hydrolysized organofluorosilane; wherein said dried gel comprises anti-reflective, abrasion resistant, and water repellant properties with applications as coatings on solar cells and panels [Claim 1; Abstract; Title]. Dave discloses organsilica monomers, oligomers, polymers, and /or gels of organosilicate materials made from single component and mixtures of starting materials having the general formula (X)nSi(R)4-n and/or (X)nSi-(R)4-n-Si(X)n where X comprises alkoxides; n=1, 2, or 3; and R is an alkyl with 1-20 carbon atoms [0054, 0056] and discloses alkoxysilanes of alkyltrialkoxysilane wherein the alkyl is methyl, ethyl, or propyl and the alkoxy is methoxy, ethoxy, isopropoxy, or t-butoxy [0053, 0056], therefore reading on the instant formulas I-III. Dave discloses crosslinking additives comprising silane coupling agents of α,ω-bis(trialkoxysilane) such as bis(trimethoxysilyl)methane, bis(trimethoxysilyl)ethane, bis(trimethoxysilyl)hexane, and bis(trimethoxysilyl)octane [0095], therefore reading on the instant formula VI.  It would be obvious to one of ordinary skill in the art to use the alkoxysilanes and organosilanes with the crosslinking additives to form coating compositions. Dave discloses the ratio of the crosslinking additive to the total silanes can vary from 0.1 to about 1 [0095]. 
In regards to claims 116-118, Dave discloses the composition of the instant claims and therefore the contact angles, surface roughness, pencil hardness, and refractive index, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Dave will be the same as claimed. If there is any difference between the product of Dave and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I).

Allowable Subject Matter

Claim 99 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Dave does not teach or fairly suggest the composition of a hybrid organic-inorganic material comprising a molar ratio of (monomers of formulas I and/or II and/or III calculated together) : (monomers of formula VI) of 100:1 to 20:1.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD GRINSTED/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763